*179
Opinion of the Court

In the matter of the appeal pending before us, taken by Vicente Mattei, from a decision refusing to discharge him on a writ of habeas corpus, this Supreme Court renders the following decision : Vicente Mattei was sentenced to imprisonment by the District Court of Ponce, for violating the Internal Revenue Laws, whereupon he applied for a writ of habeas corpus to the Hon. E. B. Wilcox, one of the judges of the District Court. At the hearing, the judge rendered a decision denying the application and recommitting the petitioner to prison until he had served the sentence imposed upon him by the District Court. From this decision an appeal was taken to this Court. At the hearing of the appeal the Fiscal represented the People of Porto Rico, no one appearing for appellant, nor did the latter file any brief, his appeal, therefore, being based upon the arguments contained in his petition for the writ of habeas corpus. The Judge of the District Court discusses each and every one of the allegations made by the petitioner 'with respect to the illegality of his imprisonment and this Court, having carefully considered all the allegations contained in the application, and after examining the-record sent up on appeal, does not .find any error that can properly be discussed in habeas corpus proceedings; neither can we find any error in the decision of Judge Wilcox. Wherefore, the present appeal is dismissed with costs against appellant. This decision is ordered to be communicated, and the record returned, to the District Court of Ponce, for compliance therewith.
Chief Justice Quiñones, and Justices Hernández, Sulz-bacher and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.